 In the MatterofHADLEY-PEOPLES MANUFACTURING COMPANYandTEXTILE WORKERS UNION OF AMERICA, C. I.O.Case No. 5-R-184.-Decided March 31, 1945Mr. Kenneth M. Brim,of Greensboro, N. C., for the Company.Mr. L. L. Shepherd,ofWinston-Salem, N. C., for the Union.Mr. Louis Cokin,of counsel'to the Board.DECISIONAND0DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Textile Workers Union of America,C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofHadley-Peoples Manufacturing Company, Siler City, North Carolina,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before George L.Weasler, Trial Examiner.Said hearing was held at Greensboro,North Carolina, on March 1, 1945.The Company and the Unionappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-,dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYHadley-Peoples Manufacturing Company is a North Carolina cor-poration operating a plant at Siler City, North Carolina, where it isengaged in the spinning of cotton yarn.During 1944 the Companypurchased materials valued in excess of $54,000, about 30 percent ofwhich was shipped to it from points outside the State of North Caro-lina.During the same period, the Company manufactured productsvalued in excess of $100,000, approximately 95 percent of which wasshipped to points outside the State of North Carolina.61 N. L. R B., No. 28.236 HADLEY-PEOPLES MANUFACTURING COMPANY237The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDTextileWorkers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive bar-gaining representative of its employees until such time as the Unionis certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a substan-tial number of employees within the unit hereinafter found to beappropriate .1We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all production and maintenance employeesof the Company, including watchmen, but excluding office clericalemployees, second hands, and superintendent, constitute a unit appro-priate for the purposes of collective bargaining.The only contro-versy with respect to the unit concerns an employee named Bun Brayand a pay-roll clerk.Bun Bray was hired by the Company to supervise the constructionof a basement and additions to the Company's plant.Bray is in com-plete charge of the building operations and has the authority to hireand discharge the five or six employees working under his supervi-sion.We find that Bray is a supervisory employee, and as such, weshall exclude him from the unit.The Company employs a pay-roll clerk named Langley. She worksin the plant part-time performing various production jobs and spendsthe remainder of her time working on pay-roll records in the super-intendent's office.The record indicates that she spends a considerableamount of her time performing clerical work.Accordingly, we shallexclude the pay-roll clerk from the unit.We find that all production and maintenance employees of theCompany, including watchmen, but excluding office clerical employees,pay-roll clerk, second hands, superintendent, foremen, and othersupervisory employees with authority to hire, promote, discharge, dis-IThe report of the FieldExaminer shows thatthe Unionsubmitted 111 applicationcards.There are approximately270 employees in the appropriate unit639678-45-vol. 61-17 238DECISIONSOF NATIONAL LABORREI:ATIONS BOARDcipline, or otherwise' effect changes in the status of employees, oreffectively recommend such action,' constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.Lanson Harley was employed by the Company at the time of thehearing as an overhauler.Harley is normally employed as a secondhand, but because of illness was temporarily given a job of overhauling.However, the record discloses that Harley will resume his duties as asecond hand when his health permits.Accordingly, we find that he isineligible to vote in the election.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hadley 'eoplesManufacturing Company,- Siler City, North Carolina, an election bysecret ballot shall be conducted as early as possible, but not later thansixty (60) days from the date of this Direction, under the directionand supervision of theRegionalDirector for the Fifth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of election,to determine whether or not they desire to be represented by TextileWorkers Union of America, C. I. 0., for the purposes of collectivebargaining.2 Bun Bray is to be deemed excluded as falling within the supervisory definition setforth above.